 Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.1 Filed 01/22/21 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JASON SCHWEBKE, an individual,

      Plaintiff,

vs.                                                     Case No: 21-cv
                                                        Hon.
UNITED WHOLESALE MORTGAGE,                              Mag.
LLC d/b/a UWM, a Michigan corporation,

      Defendant.

DEBORAH GORDON LAW
Deborah L. Gordon (P27058)
Elizabeth Marzotto Taylor (P82061)
Sarah Gordon Thomas (P83935)
Molly Savage (P84472)
Attorneys for Plaintiff
33 Bloomfield Hills Parkway, Suite 220
Bloomfield Hills, Michigan 48304
(248) 258-2500
dgordon@debgordonlaw.com
emt@debgordonlaw.com
sthomas@debgordonlaw.com
msavage@debgordonlaw.com
__________________________________________________________________

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Jason Schwebke, by his attorneys Deborah Gordon Law, complains

against Defendant as follows:




                                       1
  Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 16




                          JURISDICTION AND PARTIES

       1.      This is an action for failure to accommodate, discrimination, and

retaliation in violation of the Americans with Disabilities Act, 42 U.S.C. § 12111 et seq.,

and the Persons with Disabilities Civil Rights Act, MCL 37.1201 et seq.

       2.      Plaintiff Jason Schwebke (“Plaintiff”) is a resident of Michigan and resides

in the Eastern District of Michigan.

       3.      Defendant United Wholesale Mortgage d/b/a UWM (“Defendant”) is

corporation incorporated under the laws of the State of Michigan with its principal place

of business in Pontiac, Michigan.

       4.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 28

U.S.C § 1367(a) as this matter is a civil action arising under the laws of the United States,

and alleges state law claims that are so related that they form part of the same case or

controversy.

       5.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), as (1)

Defendant resides in this district, and (2) a substantial part of the events giving rise to

this matter occurred in this district.

                              STATEMENT OF FACTS

       6.      Plaintiff has been deaf his entire life and is an American Sign Language

user (“ASL”). On the hearing loss scale, Plaintiff is categorized as “severely deaf,”

meaning he can only hear very loud speech or environmental sounds such as a fire truck

siren or door slamming. He is unable to engage in conversation without the use of ASL.
                                             2
  Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 16




        7.      Plaintiff’s disability substantially limits his daily life. He is unable to

consume auditory news and entertainment unless the provider displays closed

captioning. He is unable to receive public safety announcements at places such as

airports and train stations.

        8.      Plaintiff has a bachelor’s degree in information technology, as well as an

associate’s degree in information and computer studies. He has worked in the

information technology field since 2011.

        9.      Plaintiff was hired as a software developer at UWM in September 2019.

        10.     UWM is the nation’s top-ranked wholesale mortgage lending company,

and brings in billions of dollars of net income each year.

        11.     Plaintiff’s position required him to develop software through his

participation in highly collaborative, regularly scheduled team meetings. Team meetings,

ranging in size from 5-100 participants, occurred multiple times a week and brought

together the disparate parts of the team’s project to test and refine the software’s

capabilities.

        12.     Prior to his start-date, Plaintiff requested an accommodation for his

disability. Specifically, Plaintiff requested the use of a sign language interpreter to be able

to communicate with his co-workers, particularly during face-to-face or group meetings.

        13.     Plaintiff completed the necessary medical paperwork supplied by

Defendant and submitted his documentation to Defendant on September 24, 2019.



                                               3
  Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 16




        14.    Plaintiff began his orientation at UWM on September 30, 2019. He was

provided an on-site sign language interpreter for his two-week long orientation.

        15.    Near the end of his orientation, Plaintiff was asked to meet with three of

his supervisors. His supervisors asked about his need for an interpreter and directed the

conversation towards discussion of “low-cost” communication technology as an

alternative to an interpreter.

        16.    His supervisors asked Plaintiff to test out the low-cost alternatives. They

agreed that interpreters would be involved in future meetings and told him to confirm

with his Team Lead and Team Benefit Specialist before scheduling an on-site ASL

interpreter.

        17.    Plaintiff was first asked to communicate in team meetings through an app

called Ava. The app provides live-captioning, transcribing a speakers’ words into text in

real time on the user’s smartphone screen.

        18.    Ava quickly proved to be unworkable in team meetings. The highly

collaborative meetings, which were attended by 20 or more people, required Plaintiff to

move around the conference room, holding the phone up to each speaker in order to

understand what was being discussed. Moreover, the app did not give Plaintiff the

capability to speak in the meetings. Ava provided Plaintiff only a largely incomplete, and

often inaccurate, transcript of the meeting.

        19.    Plaintiff again sought the use of an on-site interpreter for team meetings.

He was instructed by his supervisor not to request any service that incur invoice and
                                               4
  Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 16




billing while leadership was considering his request because unauthorized requests may

affect their decision-making process.

        20.    In order to attend meetings, Plaintiff had to rely on Video Relay Service

(“VRS”). VRS is a free, video telecommunication service regulated by the Federal

Communications Commission (“FCC”) that allows deaf individuals to communicate

over video telephones with hearing people in real-time through a sign language

interpreter.

        21.    VRS is commonly used to facilitate phone calls between deaf and hearing

people. The caller is routed to a sign language interpreter (known as a video interpreter,

“VI”), who interprets the call via a webcam to the deaf user and vis-versa. For each call,

the deaf user is randomly assigned to a VI, with varying degrees of experience in sign

language interpretation.

        22.    To prevent misuse of this federally funded program, FCC rules prohibit

deaf and hearing callers from being in the same room during a call. Thus, in order to

make use of this low-cost communication technology, Plaintiff had to attend his many

team meetings from his desk, segregated him from his team while they met in a

conference room. The team would call into VRS via a conference room phone while

Plaintiff watched the VI interpret the meeting into sign language from his computer.

        23.    Plaintiff’s isolation was not only humiliating and degrading; it was also an

ineffective alternative to providing an on-site interpreter. VRS would often freeze or

glitch. The VI, and thus Plaintiff, had no way to identify which of the 20+ meeting
                                             5
 Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.6 Filed 01/22/21 Page 6 of 16




attendees     was   speaking   and    translation   was    muddled     by   overlapping

conversations. Less experienced VIs had difficulty translating the highly technical

words used by software developers.

        24.   Throughout the fall of 2019, Plaintiff made a good faith effort to

communicate with his team using the low-cost communication technologies suggested

by his UWM supervisors.

        25.   Sometime in October or November of 2019, Plaintiff approached his

then-Team Leader, Michael Sanford about attending a Special Topics meeting with over

100 team member participants.

        26.   Plaintiff requested an on-site interpreter for the meeting and Sanford

verbally agreed that Plaintiff could schedule an interpreter to attend with him. This was

the last time Plaintiff was provided an on-site interpreter in conjunction with his daily

work.

        27.   In December 2019, UWM hosted its extravagant annual holiday party for

UWM employees at the TCF Center in Detroit, Michigan. Local media and business

publications have reported on the annual party for many years, highlighting UWM’s

flashy giveaways and high-profile musical performances. UWM lauds the party as one

of the reasons the company is voted one of the “Best Places to Work.”

        28.   The holiday party was scheduled to last well into the early morning hours.

Due to the size of the event, UWM agreed to accommodate Plaintiff with an interpreter



                                           6
 Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.7 Filed 01/22/21 Page 7 of 16




for the night. However, citing costs, they only agreed to pay for an interpreter until 10

p.m.

       29.   To put the failure to accommodate Plaintiff for the duration of the party

into context, to celebrate the company’s record breaking $106 billion year, UWM gave

away 13 brand new Cadillacs and 30 cruises to the Bahamas. UWM booked Grammy

Award winning group The Chainsmokers to perform at the event.

       30.   In discussing the holiday party and the company’s success, UWM CEO

Mat Ishbia described the key to his company’s record-breaking year: “Take care of

people. Do right by your people. Focus on the culture and the team and you’re going

to end up winning.”

       31.   In January 2020, Plaintiff again requested accommodations from his

supervisors, including Team Leader Barnabas Yang, and the Team Benefits Specialist

Ann Marie Vitale, for an on-site interpreter for all face-to-face and group meetings.

Defendant failed to accommodate this request.

       32.   In a February 2020 meeting, Yang told Plaintiff that his performance was

“stellar” and gave him a 2% salary increase.

       33.   In March 2020, due to the COVID-19 pandemic, Plaintiff’s team was

assigned to work from home. Initially, his team facilitated work-from-home through

the online service GoToMeeting. This was a high point for Plaintiff in his employment

at UWM. GoToMeeting’s teleconference feature on live video chats allowed him to use

VRS to communicate in meetings in real time.
                                           7
 Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.8 Filed 01/22/21 Page 8 of 16




        34.   However, a few weeks later, UWM switched his team over to Microsoft

Teams because more people were familiar with the program. Plaintiff requested as an

accommodation that the team continue to use GoToMeeting because it enhanced his

communication to such a large degree. His request was ignored. After the switch to

Microsoft Teams, Plaintiff had to rely on closed captioning to communicate with his

team.

        35.   On May 1, 2020, Plaintiff was terminated by UWM. No reason was

provided in his termination letter.

        36.   Plaintiff received his right to sue letter from the EEOC on or around

October 26, 2020.

                                        COUNT I
        FAILURE TO ACCOMMODATE IN VIOLATION OF THE AMERICANS WITH
                   DISABILITIES ACT, 42 U.S.C. § 12101, et seq .

        37.   Plaintiff repeats and realleges all foregoing paragraphs as if they were fully

set forth herein.

        38.   Plaintiff is an employee under the ADA, as defined by 42 U.S.C. § 12111.

        39.   Defendant is a covered entity, as that term is used by 42 U.S.C. § 12112(a)

and defined by 42 U.S.C. § 12111, as Defendant engages in industry affecting commerce

with more than 15 employees.

        40.   Plaintiff is deaf. Plaintiff’s deafness substantially limits his ability to hear,

speak, and communicate as compared to the general population.


                                              8
 Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.9 Filed 01/22/21 Page 9 of 16




       41.    Plaintiff is disabled, as that term is defined by 42 U.S.C. § 12102. Plaintiff

has a physical impairment that substantially limits one or more major life activity.

Specifically, Plaintiff’s physical impairment substantially limits his ability to hear, speak,

and communicate.

       42.    Defendant knew of Plaintiff’s disability.

       43.    At all times relevant, Plaintiff possessed the requisite education, skills, and

experience necessary to perform the essential functions of his position at UWM.

       44.    Plaintiff was well qualified and able to perform the essential functions his

position as a software developer with the assistance of reasonable accommodation of

his physical impairment.

       45.    Plaintiff, on numerous occasions, requested that Defendant make

modifications or adjustments to the work environment and the manner in which his

position is customarily performed in order for him to perform the essential functions

of his position.

       46.    Defendant failed to engage in the interactive process in good faith with

Plaintiff to determine the appropriate accommodation.

       47.    Defendant violated the ADA by refusing to accommodate Plaintiff’s

known disability.

       48.    The accommodation sought by Plaintiff did not impose an unreasonable

burden on Defendant.



                                              9
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.10 Filed 01/22/21 Page 10 of 16




       49.    Defendant’s actions were intentional, with deliberate disregard for the

rights and sensibilities of Plaintiff.

       50.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

has sustained injuries and damages including but not limited to: loss of earnings and

earning capacity, loss of career opportunities, loss of fringe benefits, mental anguish,

physical and emotional distress, humiliation and embarrassment, loss of professional

reputation, and loss of ordinary pleasures of everyday life, including the right to pursue

gainful employment of his choice.

                              COUNT II
   RETALIATION IN VIOLATION OF THE AMERICANS WITH DISABILITIES ACT,
                        42 U.S.C. § 12101, et seq .

       51.    Plaintiff repeats and realleges all foregoing paragraphs as if they are set

forth fully herein.

       52.    Plaintiff is an employee under the ADA, as defined by 42 U.S.C. § 12111.

       53.    Defendant is a covered entity, as that term is used by 42 U.S.C. § 12112(a)

and defined by 42 U.S.C. § 12111, as Defendant engages in industry affecting commerce

with more than 15 employees.

       54.    Plaintiff is disabled, as that term is defined by 42 U.S.C. § 12102. Plaintiff

has a physical impairment that substantially limits one or more major life activity.

Specifically, Plaintiff’s physical impairment substantially limits his ability to hear, speak,

and communicate.


                                             10
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.11 Filed 01/22/21 Page 11 of 16




       55.    Defendant knew of Plaintiff’s physical impairment.

       56.    Plaintiff engaged in protected activity under the ADA by repeatedly

requesting a reasonable accommodation for his disability.

       57.    Defendant knew of Plaintiff’s request for reasonable accommodation.

       58.    Defendant retaliated against Plaintiff for engaging in protected activity by

terminating Plaintiff’s employment with Defendant.

       59.    Defendant’s actions were intentional and performed with deliberate

disregard for the rights and sensibilities of Plaintiff.

       60.    As a direct and proximate result of Defendant’s conduct of improperly

retaliating against Plaintiff, Plaintiff has sustained injuries and damages including but

not limited to: loss of earnings and earning capacity, loss of career opportunities, loss

of fringe benefits, mental anguish, physical and emotional distress, humiliation and

embarrassment, loss of professional reputation, and loss of ordinary pleasures of

everyday life, including the right to pursue gainful employment of his choice.

                              COUNT III
  DISCRIMINATION IN VIOLATION OF MICHIGAN PERSONS WITH DISABILITIES
           CIVIL RIGHTS ACT (“MPDCRA”), MCL 37.1201 et seq .


        61.   Plaintiff repeats and realleges all foregoing paragraphs as if they were fully

set forth herein.

        62.   All times relevant, Plaintiff was an employee and Defendant was his

employer within the meaning of the MPDCRA, MCL 37.1201.


                                              11
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.12 Filed 01/22/21 Page 12 of 16




        63.   Plaintiff is deaf. Plaintiff’s deafness substantially limits his ability to hear,

speak, and communicate as compared to the general population.

        64.   Plaintiff has a disability, as that term is defined by MCL 37.1103. Plaintiff

has a physical impairment that substantially limits one or more major life activity.

Specifically, Plaintiff’s physical impairment substantially limits his ability to hear, speak,

and communicate. Plaintiff’s disability is unrelated to his qualifications for employment

or promotion.

        65.   Defendant knew of Plaintiff’s disability.

        66.   At all times relevant, Plaintiff possessed the requisite education, skills, and

experience necessary to perform the essential functions of his position at UWM.

        67.   Plaintiff was well qualified and able to perform the essential functions of

his position as a software developer with the assistance of reasonable accommodation

of his physical impairment.

        68.   Plaintiff, on numerous occasions, requested, in writing and verbally, that

Defendant make modifications or adjustments to the work environment and the

manner in which his position is customarily performed in order for him to perform the

essential functions of his position.

       69.    Defendant failed to engage in the interactive process in good faith with

Plaintiff to determine the appropriate accommodation.

       70.    Defendant violated the ADA by refusing to provide a reasonable

accommodation to Plaintiff’s known disability.
                                              12
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.13 Filed 01/22/21 Page 13 of 16




       71.    The accommodation sought by Plaintiff did not impose an undue

hardship on Defendant.

       72.    Defendant’s actions were intentional, with deliberate disregard for the

rights and sensibilities of Plaintiff.

       73.    As a direct and proximate result of Defendant’s wrongful acts, Plaintiff

has sustained injuries and damages including but not limited to: loss of earnings and

earning capacity, loss of career opportunities, loss of fringe benefits, mental anguish,

physical and emotional distress, humiliation and embarrassment, loss of professional

reputation, and loss of ordinary pleasures of everyday life, including the right to pursue

gainful employment of his choice.

                              COUNT IV
  RETALIATION IN VIOLATION OF THE MICHIGAN PERSONS WITH DISABILITIES
                  CIVIL RIGHTS ACT, MCL 37.1201 et seq .

       74.    Plaintiff repeats and realleges all foregoing paragraphs as if they were fully

set forth herein.

       75.    All times relevant, Plaintiff was an employee and Defendant was his

employer within the meaning of the MPDCRA, MCL 37.1201.

       76.    Plaintiff is deaf. Plaintiff’s deafness substantially limits his ability to hear,

speak, and communicate as compared to the general population.

       77.    Plaintiff has a disability, as that term is defined by MCL 37.1103. Plaintiff

has a physical impairment that substantially limits one or more major life activity.

Specifically, Plaintiff’s physical impairment substantially limits his ability to hear, speak,
                                              13
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.14 Filed 01/22/21 Page 14 of 16




and communicate. Plaintiff’s disability is unrelated to his qualifications for employment

or promotion.

       78.    Defendant knew of Plaintiff’s disability.

       79.    At all times relevant, Plaintiff possessed the requisite education, skills, and

experience necessary to perform the essential functions of his position at UWM.

       80.    Plaintiff was well qualified and able to perform the essential functions of

his position as a software developer with the assistance of reasonable accommodation

of his physical impairment.

       81.    Plaintiff engaged in protected activity under the ADA by repeatedly

requesting a reasonable accommodation for his disability.

       82.    Defendant knew of Plaintiff’s request for reasonable accommodation.

       83.    Defendant retaliated against Plaintiff for engaging in protected activity by

terminating Plaintiff’s employment with Defendant.

       84.    Defendant’s actions were intentional and performed with deliberate

disregard for the rights and sensibilities of Plaintiff.

       85.    As a direct and proximate result of Defendant’s conduct of improperly

retaliating against Plaintiff, Plaintiff has sustained injuries and damages including but

not limited to: loss of earnings and earning capacity, loss of career opportunities, loss

of fringe benefits, mental anguish, physical and emotional distress, humiliation and

embarrassment, loss of professional reputation, and loss of ordinary pleasures of

everyday life, including the right to pursue gainful employment of his choice.
                                              14
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.15 Filed 01/22/21 Page 15 of 16




                            RELIEF REQUESTED

     Plaintiff demands judgment against the Defendant as follows:

A.   Legal relief:

        a. Compensatory, exemplary, liquidated, and punitive damages in whatever
           amount Plaintiff is found to be entitled;

        b. A judgment for lost wages and benefits, in whatever amount Plaintiff is
           found to be entitled;

        c. An award of interest, costs, reasonable attorney fees, and expert witness
           fees; and

        d. Whatever other legal relief appears appropriate at the time of final
           judgment.

B.   Equitable relief:

        a. An injunction prohibiting any further acts of wrongdoing or retaliation
           against Plaintiff;

        b. Declaratory relief stating that Defendant discriminated against Plaintiff in
           violation of federal law;

        c. An award of front pay;

        d. An award of interest, costs and reasonable attorney fees; and

        e. Whatever other equitable relief appears appropriate at the time of final
           judgment.


Dated: January 22, 2021               DEBORAH GORDON LAW
                                      /s/Deborah L. Gordon (P27058)
                                      Elizabeth Marzotto Taylor (P82061)
                                      Sarah Gordon Thomas (P83935)

                                         15
Case 2:21-cv-10154-DPH-DRG ECF No. 1, PageID.16 Filed 01/22/21 Page 16 of 16




                                           Molly Savage (P84472)
                                           Attorneys for Plaintiff
                                           33 Bloomfield Hills Parkway, Suite 220
                                           Bloomfield Hills, Michigan 48304
                                           (248) 258-2500
                                           dgordon@debgordonlaw.com
                                           emt@debgordonlaw.com
                                           sthomas@debgordonlaw.com
                                           msavage@debgordonlaw.com


                                    JURY DEMAND

       Plaintiff Jason Schwebke, by and through his attorneys Deborah Gordon Law,

demands a trial by jury of all the issues in this cause that are so triable.

Dated: January 22, 2021                    DEBORAH GORDON LAW
                                           /s/Deborah L. Gordon (P27058)
                                           Elizabeth Marzotto Taylor (P82061)
                                           Sarah Gordon Thomas (P83935)
                                           Molly Savage (P84472)
                                           Attorneys for Plaintiff
                                           33 Bloomfield Hills Parkway, Suite 220
                                           Bloomfield Hills, Michigan 48304
                                           (248) 258-2500
                                           dgordon@debgordonlaw.com
                                           emt@debgordonlaw.com
                                           sthomas@debgordonlaw.com
                                           msavage@debgordonlaw.com




                                             16
